

Exhibit 10.1
 
AGREEMENT AND GENERAL RELEASE AND WAIVER
 
Paul Intlekofer (the “Executive”) and NUTRITION 21, INC. with its principal
office at 4 Manhattanville Road, New York 10577 (the “Company” or “Nutrition
21”), on behalf of itself and its officers, directors, shareholders, Executives,
agents and parent, affiliates, predecessor, successor, subsidiary, and other
related companies, and each of them jointly and severally (hereinafter
singularly and collectively referred to as the “Company”), hereby enter into the
following Agreement and General Release and Waiver (the “Agreement”), concerning
the Executive’s resignation from the Company.
 
1.    The Executive confirms that on March 20, 2008 he resigned as a director,
officer and Executive of the Company and its subsidiaries and affiliates, and
that he was thereafter given at least 21 days to consider this Agreement and
decide for himself whether or not he wants to sign this Agreement.
 
2.    The Executive consulted with Kollman & Saucier, P.A. attorneys of his
choice, concerning this Agreement and the implications of Executive signing or
not signing the Agreement.
 
3.    The Executive has carefully considered other alternatives to executing
this Agreement and has entered into this Agreement voluntarily and of the
Executive’s own free will.
 
4.    The Executive is entitled to change his mind and revoke this Agreement
within seven days after signing it. This Agreement will become effective only if
Executive has not exercised his option to revoke the Agreement within seven days
after its execution and Executive complies with paragraph eleven (11) of this
Agreement.
 
5.    If this Agreement becomes effective:
 
(a)    The Company will pay Executive the sum of $223,048. The payment will be
made in 18 equal semi-monthly installments on the first and fifteenth of each
month from April 2008 through December 2008 (the “Severance Period”). Any
payments that are withheld because this Agreement is not yet effective shall be
paid to Executive immediately on the date this Agreement becomes effective.
Additionally, if Executive elects to continue his group health insurance
coverage, the Company will pay Executive’s COBRA costs through the Severance
Period.
 
(b)    Executive acknowledges that he will be entitled to only such compensation
and benefits as are provided to him under and subject to the terms of this
Agreement,.
 
(c)    Executive may exercise his 1,116,667 vested stock options only so long as
this Agreement is in effect and such options shall expire on December 31, 2008
or, if earlier, on his breach of this Agreement. Executive is also vested in
66,000 shares of restricted stock. Executive acknowledges that he has no other
options or restricted stock or other equity interests granted by the Company,
and that he will not after the date hereof vest in any options or restricted
stock or other equity interests granted by the Company, whether or not he
provides consulting or other services to the Company.
 
6.    The Executive acknowledges that he knows that there are various State and
Federal laws which prohibit employment discrimination on the basis of age, sex,
race, color, creed, national origin, marital status, religion, disability,
veteran status, or other protected classifications and that these laws are
enforced through the Federal Equal Employment Opportunity Commission, and
various state, city, county and local human rights agencies. In particular, the
Executive knows that he may have rights under the Federal Age Discrimination in
Employment Act, which prohibits companies from discriminating against Employees
because of their age. In consideration for the Company making the payment
described in paragraph five (5) of this Agreement, which the Executive is not
otherwise entitled to receive, the Executive intends to voluntarily give up any
rights he may have under these or any other laws with respect to his prior
employment with the Company or termination of his employment, including his
rights under the Age Discrimination in Employment Act. The Executive agrees
that, as of the date of this Agreement, the Company has not (a) discriminated
against him, (b) breached any express or implied contract with him, or
(c) otherwise acted unlawfully toward him. In this regard, the Executive
acknowledges he has received all compensation and benefits due him.
 
 
 

--------------------------------------------------------------------------------

 
7.    In exchange for the money and option exercise rights set forth in this
Agreement, the Executive, his heirs, personal representatives, successors and
assigns, hereby releases and discharges the Company, its successors,
subsidiaries, and their officers, directors and Executives (“Releasees”) from
all claims, liabilities, demands or causes of action, known or unknown, arising
out of or in any way connected with or related to the Executive’s employment and
the termination thereof with the Company from the beginning of the world up to
and including the effective date of this Agreement, except for rights granted
under this Agreement and except for any indemnification rights under the
Company’s certificate of incorporation and by-laws. This includes, but is not
limited to, claims of entitlement to change of control payments or to options,
restricted common stock and SAR’s or other equity or equity-related instruments
not referred to herein, wrongful discharge, breach of any implied or express
contract, whether oral or written, fraud, misrepresentation, or any other tort.
This also includes any claims based on any local, state or federal statute
relating to age, sex, race, or any other form of discrimination such as, but not
limited to, the Age Discrimination In Employment Act, Title VII of the Civil
Rights Act of 1964, and other similar state and local anti-discrimination laws.
 
8.    Cooperation.
 
(a)    During the Severance Period, Executive agrees to serve as a consultant to
the Company from time to time as reasonably requested by Michael Fink or Gerard
Butler, or their designees. Executive agrees to make every reasonable effort to
accommodate the Company’s scheduling needs; provided that such consultations
shall not unreasonably interfere with Executive’s ability to seek and/or
maintain full-time employment elsewhere and nothing in this Agreement prohibits
Executive from providing consulting or other services to third parties. If the
Company requests that Executive attend a meeting outside of the Baltimore,
Maryland area, the Company will pay for economy travel costs and lodging.
 
(b)    In addition to his obligations during the Severance Period, Executive
agrees to provide Nutrition 21 from time to time telephone consultation, and if
reasonably deemed necessary by Nutrition 21, consultation in person at mutually
agreeable times, which agreement on the part of Executive will not be
unreasonably withheld, concerning his work for Nutrition 21. For the avoidance
of doubt, Nutrition 21 is not requiring any substantive work from Executive. The
consultation contemplated by this Paragraph 8(b) relates exclusively to such
matters as, for example, interpreting handwritten notes that may be illegible,
locating hard copy or computer files, etc. Executive also agrees to promptly
sign and return documents that require Executive's signature, and have such
documents notarized and/or witnessed if required, e.g. patent assignment
documents. If Nutrition 21 deems it necessary to consult with Executive in
person and requests that Executive attend a meeting outside of the Baltimore,
Maryland area, the Company will pay for economy travel costs and lodging.
 
(c)    Executive will for no additional compensation cooperate fully and at
reasonable times with the Company and its subsidiaries in all litigations and
regulatory proceedings on which the Company or any subsidiary seeks Executive’s
assistance and as to which Executive had any knowledge or involvement. Without
limiting the generality of the foregoing, Executive will be available to testify
at such litigations and other proceedings, and will cooperate with counsel to
the Company in preparing materials and offering advice in such litigations and
other proceedings. Except as required by law and then only upon reasonable prior
written notice to the Company, Executive will not in any way cooperate or assist
any person or entity in any matter which is adverse to the Company or which is
adverse to any person who at any time is or was an officer or director of the
Company. Notwithstanding the foregoing, the Company will reimburse Executive for
out of pocket expenses incurred in connection with attendance at litigation
matters that require travel.
 
 
 

--------------------------------------------------------------------------------

 
9.    Executive confirms that any inventions, whether or not patentable, made
while a consultant to or employee of the Company prior March 20, 2008, or that
relate to the business of the Company and are made prior to December 31, 2009,
are the sole and exclusive property of the Company. Executive agrees that at no
time will he disclose or use any confidential information received or acquired
during the Executive’s employment, including but not limited to trade secrets
and any proprietary information. Executive agrees that until December 31, 2009,
he will not directly or indirectly compete with Nutrition 21 or engage in or
participate in any business (in whatever capacity, whether as owner, consultant,
adviser, Executive or otherwise), which competes with the business of Nutrition
21. The preceding sentence does not prohibit Executive from passively owning up
to 2% of the voting securities of any entity that files public reports under the
Securities Exchange Act of 1934; nor does it prohibit him from being employed by
an entity that has a division that competes with the Company, so long as he is
employed by a division of the entity that does not compete with the Company and
he has no contact with divisions of the entity that do compete with the Company.
Executive further agrees that until December 31, 2009, he will not directly or
indirectly employ or retain any person who was an employee or consultant to the
Company at any time from and after January 1, 2007 (an “Employed Person”), or
solicit or induce an Employed Person to leave the employee or stop being a
consultant to the Company, whether or not such employment or retention or such
proposed employment or retention is by Executive or by any entity by which he is
employed or retained. This Section 9 may be enforced by injunction (without
posting bond or other security), as well as by other remedies.
 
10.    Executive will promptly advise the Company in writing should he at any
time be contacted by any person or entity (including, without limitation, any
private investigator) who seeks any information whatsoever with respect to the
Company, or any of its Executives, directors or officers, or any of its
products, services or procedures, and he will shall forthwith furnish to the
Company a complete and accurate report of all communications by or with any such
person or entity. Except as otherwise required by law (and then only upon 10
days’ prior written notice to the Company), neither party will from and after
the date hereof in any way or to any person, denigrate or derogate the Company
or any of its subsidiaries, or any person who was at any time an Executive,
officer or director of the Company, or any products, services or procedures,
whether or not such denigrating or derogatory statements shall be true and are
based on acts or omissions which were learned or are learned by heretofore or
from and after the date hereof or on acts or omissions which occurred at any
time heretofore or which occur at any time from and after the date hereof, or
otherwise.
 
11.    If he has not already done so, the Executive will forthwith return to the
Company all Company property, proprietary documents and materials in the
Executive’s possession. Such property, documents, and materials include, but are
not limited to, an automobile, computer hardware, telephones, keys,
correspondence, notes and notebooks, drawings, prints, photographs, tape
recordings, marketing information, sales information, customer information,
customer lists, computer software disks and other written, typed, printed or
recorded materials to which the Executive had access or which the Executive
developed during the course of his employment with the Company and all copies
thereof. The Executive will forthwith provide the Company with an inventory of
the Company’s property in his possession.
 
12.    The Executive affirms that no promise, inducement or agreement not
expressed in this Agreement has been made, and this Agreement contains the
entire agreement of the parties.
 
13.    This Agreement does not constitute an admission by the Company of any
wrongful action or violation of any federal or state statute or common law
rights, including those relating to the provisions of any law or statute
concerning employment actions, or any other possible or claimed violation of law
or rights. The federal and state courts sitting in the State of New York shall
have exclusive jurisdiction with respect to this Agreement. Trial by jury is
waived.
 
 
 

--------------------------------------------------------------------------------

 
14.    If a court of competent jurisdiction finds any provisions of this
Agreement unenforceable under applicable law, the enforceability of all other
provisions shall not be affected by such partial unenforceability, and the
remainder shall continue to be binding and in full force and effect.
 
15.    The Executive hereby agrees and acknowledges that since March 20, 2008 he
has no longer been employed by the Company and further agrees and acknowledges
that he will make no further attempt, at any time, to seek employment with the
Company and/or any affiliated company, subsidiary, or division.
 
16.    This Agreement shall not be interpreted in favor of or against either
party on account of such party having drafted this Agreement.
 
17.    If any party to this Agreement breaches any of the terms of this
Agreement, then that party shall pay to the non-defaulting party all of the
non-defaulting party’s costs and expenses, including attorney’s fees, incurred
by that party in enforcing the terms of this Agreement.
 
18.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which shall together constitute one
and the same Agreement.
 
19.    The parties shall execute any other instruments and/or documents that are
reasonable or necessary to implement this Agreement.
 
20.    The Executive agrees to keep this Agreement confidential and not to
reveal its contents to anyone except his attorney or his financial consultant.
 
21.    This Agreement constitutes the entire agreement between the Executive and
the Company and it may only be modified, altered or changed in writing, signed
by both the Company and the Executive. It may be signed in counterparts and by
facsimile.
 
22.    This Agreement shall be subject to and governed by the laws of the State
of New York.
 
BY SIGNING THIS AGREEMENT AND GENERAL RELEASE AND WAIVER, THE EXECUTIVE STATES
THAT: he HAS READ IT; He UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT
RIGHTS; he AGREES WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN
ATTORNEY BEFORE SIGNING IT; HE HAS BEEN GIVEN THE OPPORTUNITY TO REVIEW THE
AGREEMENT FOR 21 DAYS AND THINK ABOUT WHETHER OR NOT HE WANTED TO SIGN IT; AND
HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
 
THEREFORE, the Executive and the Company now voluntarily and knowingly execute
the Agreement and General Release and Waiver as of this 28 day of March 2008.
 

       
   
   
             /s/ Paul Intlekofer  

--------------------------------------------------------------------------------

Paul Intlekofer

 

        NUTRITION 21, INC.  
   
   
    By:   /s/ Benjamin T. Sporn  

--------------------------------------------------------------------------------

Benjamin T. Sporn

 
 
 

--------------------------------------------------------------------------------

 
 